 Case 2:19-mc-00083-CAS-E Document 4 Filed 06/05/19 Page 1 of 3 Page ID #:130




 1 BOIES SCHILLER FLEXNER LLP
   K. LUAN TRAN (SBN 193808)
 2 725 South Figueroa Street, 31st Floor
   Los Angeles, CA 90017
 3 Telephone: (213) 629-9040
   Facsimile: (213) 629-9022
 4 ltran@bsfllp.com

 5 MAXWELL V. PRITT (SBN 253155)
   1999 Harrison Street, Suite 900
 6 Oakland, CA 94612
   Telephone: (510) 874-1000
 7 Facsimile: (510) 874-1460
   mpritt@bsfllp.com
 8
   Attorneys for IRA KLEIMAN, as Personal
 9 Representative of the Estate of David Kleiman,
   and W&K INFO DEFENSE RESEARCH, LLC
10

11                               UNITED STATES DISTRICT COURT

12                           CENTRAL DISTRICT OF CALIFORNIA

13                                    WESTERN DIVISION

14

15 IN RE SUBPOENA TO JOSEPH                         Misc. Case No. 2:19-mc-00083
   VAUGHN PERLING
16                                                  Underlying Litigation:
   IRA KLEIMAN, as the personal                     Case No. 9:18-cv-80176-BB
17 representative of the Estate of David            United States District Court
   Kleiman, and W&K Info Defense                    Southern District of Florida
18 Research, LLC,
                                                    [DISCOVERY MATTER]
19                 Plaintiffs,
                                                    NOTICE OF PENDENCY OF OTHER
20         v.                                       ACTIONS OR PROCEEDINGS
                                                    [C.D. CAL. L.R. 83-1.4]
21 CRAIG WRIGHT,

22                 Defendant.
23

24

25

26

27

28
     NOTICE OF PENDENCY OF OTHER ACTIONS AND PROCEEDINGS
 Case 2:19-mc-00083-CAS-E Document 4 Filed 06/05/19 Page 2 of 3 Page ID #:131




 1 TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE THAT that, in compliance with Local Rule 83-1.4, Movants

 3 IRA KLEIMAN, as Personal Representative of the Estate of David Kleiman, and W&K INFO

 4 DEFENSE RESEARCH, LLC hereby notify the Court that the above-referenced case is related

 5 to the following underlying action:

 6          Ira Kleiman, et al. v. Craig Wright, Case No. 9:18-cv-80176-BB, U.S. District Court for

 7 the Southern District of Florida.

 8          A.     Plaintiffs

 9          The plaintiffs in the underlying action are Ira Kleiman, as the personal representative of

10 the Estate of David Kleiman, and W&K Info Defense Research, LLC (collectively “Plaintiffs”).

11 Plaintiffs are represented by Velvel (Devin) Freedman, Boies Schiller Flexner LLP, 100 SE

12 Second Street, Miami, FL 33131, Telephone (305) 539-8400 and Kyle Roche, Boies Schiller

13 Flexner LLP, 333 Main Street, Armonk, NY 10504, Telephone (914) 749-8200.

14          B.     Defendant

15          The defendant in the underlying action is Craig Wright (“Wright”). Wright is

16 represented by Andres Rivero, Jorge A. Mestre, Alan H. Rolnick, and Daniel Sox, Rivero

17 Mestre LLP, 2525 Ponce de Leon Boulevard, Suite 1000, Miami, Florida 33134, Telephone:

18 (305) 445-2500.

19          C.     Common Subject Matter

20          The underlying action involves Plaintiffs’ contention that Wright committed various

21 torts against Movants and misappropriated their trade secrets. This case arose from the

22 underlying action, in which the United States District Court for the Southern District of Florida

23 issued the Subpoena to Joseph Vaughn Perling, a nonparty.

24

25

26

27

28                                   -1-
     NOTICE OF PENDENCY OF OTHER ACTIONS AND PROCEEDINGS
 Case 2:19-mc-00083-CAS-E Document 4 Filed 06/05/19 Page 3 of 3 Page ID #:132




 1 Dated: June 5, 2019                  Respectfully Submitted,

 2
                                        /s/ Maxwell V. Pritt
 3
                                        Maxwell V. Pritt (SBN 193808)
 4                                      BOIES SCHILLER FLEXNER LLP
                                        1999 Harrison Street, Suite 900
 5                                      Oakland, CA 94612
                                        Telephone: (510) 874-1000
 6                                      Facsimile: (510) 874-1460
                                        mpritt@bsfllp.com
 7
                                        K. Luan Tran (SBN 193808)
 8                                      BOIES SCHILLER FLEXNER LLP
                                        725 South Figueroa Street, 31st Floor
 9                                      Los Angeles, CA 90017
                                        Telephone: (213) 629-9040
10                                      Facsimile: (213) 629-9022
                                        ltran@bsfllp.com
11
                                        Attorneys for IRA KLEIMAN, as Personal
12                                      Representative of the Estate of David
                                        Kleiman, and W&K INFO DEFENSE
13                                      RESEARCH, LLC
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                     -2-
     NOTICE OF PENDENCY OF OTHER ACTIONS AND PROCEEDINGS
